Citation Nr: 0714652	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cataract of the 
right eye.  

2.  Entitlement to an increased rating for macular 
degeneration of the left eye, secondary to retinal detachment 
of the left eye, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
May 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for cataract of the right eye and an increased 
rating for macular degeneration, secondary to retinal 
detachment of the left eye, currently evaluated as 30 percent 
disabling.  

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing in 
Columbia, South Carolina.  A transcript of the hearing is of 
record and associated with the claims folder.  

In July 2005, the Board remanded the instant claim for 
further development.  

In the veteran's January 2004 substantive appeal, he appears 
to be alleging service connection for a nervous condition, 
secondary to his service-connected left eye condition.  This 
issue is not inextricably intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, it is referred to the RO for appropriate action.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  Cataract of the right eye was not shown in service or for 
many years thereafter.  

2.  Cataract of the right eye is not caused by or aggravated 
by a service-connected disability.  

3.  The veteran's best vision in the left eye is light 
perception only, and he is not service-connected for his 
right eye.  


CONCLUSION OF LAW

1.  Cataract of the right eye is not incurred in, or 
aggravated by service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  The criteria for a disability rating greater than 30 
percent for macular degeneration of the left eye, secondary 
to retinal detachment of the left eye, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6011, 
6070, 6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in May 2003 and 
January 2006, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a claim for service 
connection and for a claim for increased rating.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The veteran was appropriately notified in this 
regard, and the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, 
scheduled, and testified before the undersigned VLJ at a 
Travel Board hearing in July 2005.  After the hearing, the 
claims were remanded in December 2005, and additional 
evidence was developed and submitted.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Service Connection

The veteran and his representative, contend, in essence, that 
service connection is warranted for cataract of the right 
eye, secondary to the veteran's service-connected macular 
degeneration of the left eye.  The veteran asserts that 
because he is completely losing his eyesight in the left eye, 
his right eye is overworked, and thus, has caused cataracts 
to form in his right eye.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, the veteran's service medical records are 
devoid of findings, treatment, or diagnosis, of a cataract of 
the right eye in service or at any period close in proximity 
to service.  The first evidence of a right eye cataract was 
in 1991, many years after service discharge.  The medical 
evidence did not attribute the veteran's cataract of the 
right eye to an event in service.  Therefore, there is no 
evidence of a cataract of the right eye on a direct basis.  
Service connection for a cataract of the right eye, secondary 
to macular degeneration of the left eye, on a direct basis is 
not warranted.  

In order to warrant secondary service-connection, it is 
necessary for the Board to make a determination as to whether 
or not the veteran's macular degeneration of the left eye 
caused or aggravated the veteran's right eye cataract.  There 
is substantial medical evidence of record which shows that 
the veteran has a cataract of the right eye; however none of 
that medical evidence attributes the cataract to the left eye 
or indicates that the service-connected left eye macular 
degeneration in any way aggravated the right eye cataract.  

The veteran underwent a June 2006 VA ophthalmology 
examination.  This examination diagnosed a cataract of the 
right eye and indicated that the right eye cataract is not 
consistent with the decreased vision in the eye.  The 
examiner also indicated that the veteran had left eye retinal 
detachment that had been repaired in the past and was 
currently stable.  He opined that it was less likely than not 
that any chronic eye disorder found on examination was 
causally related to the service-connected left eye disorder 
and that it was less likely than not that the service-
connected left eye disability aggravated the chronic acquired 
right eye disorder.  The examiner opined that the decreased 
vision in the right eye was due primarily to a combination of 
his cataract and some yet undetermined cause.  

The only evidence attributing the right eye cataract to the 
left eye macular degeneration is the veteran's own statements 
made during the hearing  The veteran's contention regarding 
the cause of his disability is not probative, since as a 
layperson he is not competent to provide medical opinions 
that otherwise require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    

Based on the foregoing, service connection for right eye 
cataract, secondary to service-connected left macular 
degeneration is not warranted.  

III.  Increased Rating

Service connection for macular degeneration, secondary to 
left eye retinal detachment was granted by March 1958 rating 
decision which assigned a 20 percent rating.  A 30 percent 
rating was granted by rating decision of February 1992, 
effective March 1991.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.  

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.383(a).  

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
non-service-connected vision impairment in the other eye, 
unless that non-service-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997). See also Bagwell v. 
Brown, 9 Vet. App. 336, 339-340 (1996); Boyer v. West, 12 
Vet. App. 142, 144-45 (1999); VAOPRGCPREC 32-97 (all 
discussing the premise that VA has no authority to award 
disability compensation for nonservice-connected disability 
absent specific authorization by statute).  

The veteran's left eye disability is currently evaluated at 
30 percent disabling under Diagnostic Codes (Codes) 6011-
6077.  Under DC 6011 scars of the retina provides for a 10 
percent rating for diminished image, and the 6077 providing a 
20 percent rating.  However, the appropriate Code for 
Impairment of Central Acuity is under DC 6070, which is for 
blindness of the eye, only having light perception.  Both 
6011 and 6070 rate the veteran's diminished eyesight, 
therefore, 6070 is the appropriate code in this regard, 
specifically since the evaluation of the same disability 
(diminished eyesight) under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14.  Therefore, the veteran's eye 
disability is appropriately rated under DC 6070, blindness in 
one eye, having only light perception, with normal vision in 
the other eye at 20/40.  38 C.F.R. § 4.84(a).  Notes to the 
regulation specify that the veteran is also entitled to 
special monthly compensation in this instance.  The Board 
notes that in a November 2001 rating decision, the RO awarded 
special compensation to the veteran for the left eye.    

The veteran is currently blind in the left eye as best vision 
is as having only light perception only.  38 C.F.R. § 4.79.  
However, because the veteran is not blind in his nonservice-
connected right eye (visual acuity was 20/60 with correction 
during the June 2004 and June 2006 VA ophthalmology 
examinations), his service-connected disability in his left 
eye must be rated as if his right eye had normal vision at 
20/40.  In this regard, the Board also notes that, in the 
June 2004 VA examination, the VA ophthalmologist indicated, 
in pertinent part, that the veteran had age related macular 
degeneration in both eyes, as well as cataracts, mild, in 
both eyes.  He also diagnosed refractive error, hyperopia, 
astigmatism, and presbyopia.  

Based on these findings, 38 C.F.R. § 4.84a, Table V, produces 
a disability percentage evaluation of 30 percent under DC 
6070.  Thirty percent is the maximum schedular amount 
available for blindness in the left eye, with no blindness in 
the right eye.  A higher evaluation, 40 percent, would 
require that the loss of vision in the right eye be service 
connected and be at least 20/50.  This is not the case, as 
the right eye is not service-connected.  

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision 
of that eye is 30 percent, unless there is (a) blindness in 
the right eye; (b) enucleation of the left eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  Such is 
not shown here.  As discussed above, the most recent visual 
acuity in the appellant's right eye is 20/60.  The left eye 
has not been enucleated.  Additionally, only loss of visual 
acuity is before the Board; the RO has not recognized any 
cosmetic defect as entitled to compensation, nor is any shown 
by the record.  

The Board has considered other codes as well, but finds that 
an evaluation higher than 30 percent is not warranted under 
any diagnostic code.  As the veteran clearly retains both 
eyes, the provisions of Code 6066 for anatomical loss of one 
eye are not for application.  An evaluation in excess of 30 
percent is not available under Code 6080, pertaining to 
impairment of field of vision.  In addition, there is no 
evidence of diplopia, such that the provisions of Code 6090 
are also not in order.  

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected left eye has been 
rated as being blind, and the non-service connected right eye 
does not meet the criteria for blindness under 38 C.F.R. § 
4.79, a higher rating is not warranted.  Therefore, the 
criteria for an increased disability evaluation are not met.  
38 C.F.R. § 4.7.




ORDER

Service connection for cataract of the right eye, secondary 
to service-connected macular degeneration is denied.  

An increased rating for macular degeneration of the left eye, 
secondary to retinal detachment of the left eye, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


